September 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                      SOLUM ENGINEERING, INC., Appellant

NO. 14-11-00891-CV                         V.

     MARTHA M.J. STARICH AKA MARIE J. STARICH AND LORI A. HOOD,
                               Appellees
                   ________________________________

       This cause, an appeal from the order in favor of appellees, MARTHA M.J.
STARICH AKA MARIE J. STARICH AND LORI A. HOOD, signed September 20,
2011, was heard on the transcript of the record. The record shows that the judgment is
not final. We therefore order the appeal DISMISSED.

       We order appellant, SOLUM ENGINEERING, INC. to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.